
	

113 HR 4874 IH: Searching for and Cutting Regulations that are Unnecessarily Burdensome Act of 2014
U.S. House of Representatives
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4874
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2014
			Mr. Smith of Missouri (for himself, Mr. Bachus, Mr. Collins of Georgia, Mr. Farenthold, and Mr. Hultgren) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on the Judiciary and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for the establishment of a process for the review of rules and sets of rules, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Searching for and Cutting Regulations that are Unnecessarily Burdensome Act of 2014 or as the SCRUB Act of 2014.
		2.Table of contents
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Retrospective Regulatory Review Commission
				Sec. 101. In general.
				Title II—Regulatory Cut-Go
				Sec. 201. Cut-go procedures.
				Sec. 202. Applicability.
				Sec. 203. OIRA certification of cost calculations.
				Title III—Retrospective Review of New Rules
				Sec. 301. Plan for future review.
				Title IV—Judicial Review
				Sec. 401. Judicial review.
				Title V—Miscellaneous Provisions
				Sec. 501. Definitions.
				Sec. 502. Effective date.
			
		IRetrospective Regulatory Review Commission
			101.In general
				(a)EstablishmentThere is established a commission, to be known as the Retrospective Regulatory Review Commission,
			 that shall review rules and sets of rules in accordance with specified
			 criteria to determine if a rule or set of rules should be repealed to
			 eliminate or reduce the costs of regulation to the economy. The Commission
			 shall terminate on the date that is 5 years and 180 days after the date of
			 enactment of this Act or 5 years after the date by which all Commission
			 members’ terms have commenced, whichever is later.
				(b)Membership
					(1)NumberThe Commission shall be composed of 9 members who shall be appointed by the President and confirmed
			 by the Senate. Each member shall be appointed not later than 180 days
			 after the date of enactment of this Act.
					(2)TermThe term of each member shall commence upon the member’s confirmation by the Senate and shall
			 extend to the date that is 5 years and 180 days after the date of
			 enactment of this Act or that is 5 years after the date by which all
			 members have been confirmed by the Senate, whichever is later.
					(3)AppointmentThe members of the Commission shall be appointed as follows:
						(A)The President shall appoint the chair of the Commission from among past Administrators of the
			 Office of Information and Regulatory Affairs, past chairmen of the
			 Administrative Conference of the United States, and other candidates of
			 similar expertise and experience in rulemaking affairs and the
			 administration of regulatory reviews.
						(B)The Speaker of the House of Representatives, the Minority Leader of the House of Representatives,
			 the Majority Leader of the Senate, and the Minority Leader of the Senate
			 shall each present to the President lists of candidates to be members of
			 the Commission. Such candidates shall be individuals learned in rulemaking
			 affairs and, preferably, administration of regulatory reviews. The
			 President shall appoint 2 members of the Commission from each list
			 provided under this paragraph, subject to the provisions of paragraph (C).
						(C)If the President—
							(i)determines that any candidate to be a Member of the Commission who appears on a list presented to
			 him under paragraph (B) does not meet the qualifications specified in this
			 paragraph to be a member of the Commission; and
							(ii)certifies that determination to the congressional officials specified in paragraph (B);the President may then request from the presenter of the list a new list of one or more candidates.(c)Powers and authorities of the Commission
					(1)MeetingsThe Commission may meet when, where, and as often as the Commission determines appropriate, except
			 that the Commission shall hold public meetings not less than twice each
			 year.
					(2)HearingsIn addition to meetings held under paragraph (1), the Commission may hold hearings to consider
			 issues of fact or law relevant to the Commission’s work. Any hearing held
			 by the Commission shall be in public.
					(3)Access to InformationThe Commission may secure directly from any department or agency of the United States information
			 necessary to enable it to carry out this Act. Upon request of the chair of
			 the Commission, the head of that department or agency shall furnish that
			 information to the Commission.
					(4)Subpoenas
						(A)In generalThe Commission may issue subpoenas requiring the attendance and testimony of witnesses and the
			 production of any evidence relating to the duties of the Commission. The
			 attendance of witnesses and the production of evidence may be required
			 from any place within the United States at any designated place of hearing
			 within the United States.
						(B)Failure to obey a SubpoenaIf a person refuses to obey a subpoena issued under subparagraph (a), the Commission may apply to a
			 United States district court for an order requiring that person to appear
			 before the Commission to give testimony, produce evidence, or both,
			 relating to the matter under investigation. The application may be made
			 within the judicial district where the hearing is conducted or where that
			 person is found, resides, or transacts business. Any failure to obey the
			 order of the court may be punished by the court as civil contempt.
						(C)Service of subpoenasThe subpoenas of the Commission shall be served in the manner provided for subpoenas issued by a
			 United States district court under the Federal Rules of Civil Procedure
			 for the United States district courts.
						(D)Service of processAll process of any court to which application is made under paragraph (2) may be served in the
			 judicial district in which the person required to be served resides or may
			 be found.
						(d)Pay and Travel Expenses
					(1)Pay
						(A)MembersEach member, other than the chair, shall be paid at a rate equal to the daily equivalent of the
			 minimum annual rate of basic pay payable for level IV of the Executive
			 Schedule under section 5315 of title 5, United States Code, for each day
			 (including travel time) during which the member is engaged in the actual
			 performance of duties vested in the Commission.
						(B)ChairThe chair shall be paid for each day referred to in subparagraph (A) at a rate equal to the daily
			 equivalent of the minimum annual rate of basic pay payable for level III
			 of the Executive Schedule under section 5314 of title 5, United States
			 Code.
						(2)Travel expensesMembers shall receive travel expenses, including per diem in lieu of subsistence, in accordance
			 with sections 5702 and 5703 of title 5, United States Code.
					(e)Director of Staff
					(1)In generalThe Commission shall appoint a Director.
					(2)PayThe Director shall be paid at the rate of basic pay payable for level IV of the Executive Schedule
			 under section 5315 of title 5, United States Code.
					(f)Staff
					(1)In generalSubject to paragraph (2), the Director, with the approval of the Commission, may appoint and fix
			 the pay of additional personnel from the public and private sectors.
					(2)Limitations on appointmentThe Director may make such appointments without regard to the provisions of title 5, United States
			 Code, governing appointments in the competitive service, and any personnel
			 so appointed may be paid without regard to the provisions of chapter 51
			 and subchapter III of chapter 53 of that title relating to classification
			 and General Schedule pay rates, except that an individual so appointed may
			 not receive pay in excess of the annual rate of basic pay payable for
			 GS–18 of the General Schedule.
					(3)Agency assistanceFollowing consultation with and upon request of the Director, the head of any Federal department or
			 agency shall detail any of the personnel of that department or agency to
			 the Commission to assist the Commission in carrying out its duties under
			 this Act.
					(4)GAO and OIRA assistanceThe Comptroller General of the United States and the Administrator of the Office of Information and
			 Regulatory Affairs shall provide assistance, including the detailing of
			 employees, to the Commission in accordance with an agreement entered into
			 with the Commission.
					(5)Assistance from other partiesCongress, the States, municipalities, federally recognized Indian tribes, and local governments may
			 provide assistance, including the detailing of employees, to the
			 Commission in accordance with an agreement entered into with the
			 Commission.
					(g)Other Authority
					(1)experts and consultantsThe Commission may procure by contract, to the extent funds are available, the temporary or
			 intermittent services of experts or consultants pursuant to section 3109
			 of title 5, United States Code.
					(2)propertyThe Commission may lease space and acquire personal property to the extent funds are available.
					(h)Duties of the Commission
					(1)In generalThe Commission shall conduct a review of the Code of Federal Regulations to identify rules and sets
			 of rules that collectively implement a regulatory program that should be
			 repealed to lower the cost of regulation to the economy. The Commission
			 shall give priority in its review to rules or sets of rules that are major
			 rules or include major rules, have been in effect more than 15 years,
			 impose paperwork burdens that could be reduced substantially without
			 significantly diminishing regulatory effectiveness, impose
			 disproportionately high costs on entities that qualify as small entities
			 within the meaning of section 601(6) of title 5, United States Code, or
			 could be strengthened in their effectiveness while reducing regulatory
			 costs. The Commission shall have as its goal to achieve a reduction of at
			 least 15 percent in the cumulative costs of Federal regulation with a
			 minimal reduction in the overall effectiveness of such regulation.
					(2)Nature of reviewTo identify which rules and sets of rules should be repealed to lower the cost of regulation to the
			 economy, the Commission shall apply the following criteria:
						(A)Whether the original purpose of the rule or set of rules was achieved, and the rule or set of rules
			 could be repealed without significant recurrence of adverse effects or
			 conduct that the rule or set of rules was intended to prevent or reduce.
						(B)Whether the implementation, compliance, administration, enforcement or other costs of the rule or
			 set of rules to the economy are not justified by the benefits to society
			 within the United States produced by the expenditure of those costs.
						(C)Whether the rule or set of rules has been rendered unnecessary or obsolete, taking into
			 consideration the length of time since the rule was made and the degree to
			 which technology, economic conditions, market practices, or other relevant
			 factors have changed in the subject area affected by the rule or set of
			 rules.
						(D)Whether the rule or set of rules is ineffective at achieving the rule or set’s purposes.
						(E)Whether the rule or set of rules overlaps, duplicates, or conflicts with other Federal rules, and
			 to the extent feasible, with State and local governmental rules.
						(F)Whether the rule or set of rules has excessive compliance costs or is otherwise excessively
			 burdensome, as compared to alternatives that—
							(i)specify performance objectives rather than conduct or manners of compliance;
							(ii)establish economic incentives to encourage desired behavior;
							(iii)provide information upon which choices can be made by the public;
							(iv)incorporate other innovative alternatives rather than agency actions that specify conduct or
			 manners of compliance; or
							(v)could in other ways substantially lower costs without significantly undermining effectiveness.
							(G)Whether the rule or set of rules inhibits innovation in or growth of the United States economy,
			 such as by impeding the introduction or use of safer or equally safe
			 technology that is newer or more efficient than technology required by or
			 permissible under the rule or set of rules.
						(H)Whether or not the rule or set of rules harms competition within the United States economy or the
			 international economic competitiveness of enterprises or entities based in
			 the United States.
						(I)Such other criteria as the Commission devises to identify rules and sets of rules that can be
			 repealed to eliminate or reduce unnecessarily burdensome costs to the
			 United States economy.
						(3)Methodology for reviewThe Commission shall establish a methodology for conducting its review (including its overall
			 review and discrete reviews of portions of the Code of Federal
			 Regulations), identifying rules and sets of rules, and classifying rules
			 under this subsection and publish the terms of its methodology in the
			 Federal Register and on an Internet Website of the Commission. The
			 Commission may propose and seek public comment on the methodology before
			 the methodology is established.
					(4)Classification of rules and sets of rules
						(A)In generalAfter completion of any review of rules or sets of rules under paragraph (2), the Commission shall
			 classify each rule or set of rules identified in the review to qualify for
			 recommended repeal as either a rule or set of rules—
							(i)on which immediate action to repeal is recommended; or
							(ii)that should be eligible for repeal under regulatory cut-go procedures under title II.
							(B)Decisions by majorityEach decision by the Commission to identify a rule or set of rules for classification under this
			 paragraph, and each decision whether to classify the rule or set of rules
			 under subparagraph (A)(i) or, instead, subparagraph (A)(ii), shall be made
			 by a simple majority vote of the Commission. No such vote shall take place
			 until afer all members of the Commission have been confirmed by the
			 Senate.
						(5)Initiation of review by other persons
						(A)In generalThe Commission may also conduct a review under paragraph (2) of, and, if appropriate, classify
			 under paragraph (4), any rule or set of rules that is submitted for review
			 to the Commission by—
							(i)the President;
							(ii)a Member of Congress;
							(iii)any officer or employee of a Federal, State, local or tribal government, or regional governmental
			 body; or
							(iv)any member of the public.
							(B)Form of submissionA submission to the Commission under this paragraph shall—
							(i)identify the specific rule or set of rules submitted for review;
							(ii)provide a statement of evidence to demonstrate that the rule or set of rules qualifies to be
			 identified for repeal under the criteria listed in paragraph (2); and
							(iii)such other information as the submitter believes may be helpful to the Commission’s review,
			 including a statement of the submitter’s interest in the matter.
							(i)Notices and reports of the Commission
					(1)Notices Of And Reports On ActivitiesThe Commission shall publish, in the Federal Register and on an Internet Website of the Commission—
						(A)notices in advance of all public meetings and hearings and classifications under subsection (h)
			 informing the public of the basis, purpose and procedures for the meeting,
			 hearing or classification; and
						(B)reports after the conclusion of any public meeting, hearing, or classification under subsection (h)
			 summarizing in detail the basis, purpose and substance of the meeting,
			 hearing, or classification.
						(2)Annual reports to CongressEach year, beginning on the date that is one year after the date by which all Commission members
			 have been confirmed by the Senate, the Commission shall submit a report
			 simultaneously to each House of Congress detailing the activities of the
			 Commission for the previous year, and listing all rules and sets of rules
			 classified under subsection (h) during that year. For each rule or set of
			 rules so listed, the Commission shall—
						(A)identify the agency that made the rule or set of rules;
						(B)identify the annual cost of the rule or set of rules to the United States economy and the bases
			 upon which the Commission identified that cost;
						(C)identify whether the rule or set of rules was classified under subsection (h)(4)(A)(i) or
			 (h)(4)(A)(ii);
						(D)identify the criteria under subsection (h)(2) that caused the classification of the rule or set of
			 rules and the bases upon which the Commission determined that those
			 criteria were met;
						(E)for each rule or set of rules listed under the criteria set forth in section 101(h)(2) (B), (D),
			 (F), (G), or (H), or other criteria established by the Commission under
			 subsection (h)(2)(I) under which the Commission evaluated alternatives to
			 the rule or set of rules that could lead to lower regulatory costs,
			 identify alternatives to the rule or set of rules that the Commission
			 recommends the agency consider as replacements for the rule or set of
			 rules and the bases on which the Commission rests its recommendations,
			 and, in identifying such alternatives, emphasize alternatives that will
			 achieve regulatory effectiveness at the lowest cost and with the lowest
			 adverse impacts on jobs;
						(F)for each rule or set of rules listed under the criteria set forth in section 101(h)(2)(E), the
			 other Federal, State or local governmental rules that the Commission found
			 the rule or set of rules to overlap, duplicate, or conflict with, and the
			 bases for the Commission’s findings; and
						(G)in the case of each set of rules so listed, analyze whether Congress should also consider repeal of
			 the statutory authority implemented by the set of rules.
						(3)Final reportNot later than the date on which the Commission members’ appointments expire, the Commission shall
			 submit a final report simultaneously to each House of Congress summarizing
			 all activities and recommendations of the Commission, including a list of
			 all rules or sets of rules the Commission classified under subparagraph
			 (h)(4)(A)(i) for immediate action to repeal, a separate list of all rules
			 or sets of rules the Commission classified under subparagraph
			 (h)(4)(A)(ii) for repeal, and with regard to each rule or set of rules
			 listed on either list, the information described in subparagraphs (A)
			 through (F) of paragraph (2). This report may be included in the final
			 annual report of the Commission under paragraph (2) and may include the
			 Commission’s recommendation whether the Commission should be reauthorized
			 by Congress.
					(j)Repeal of regulations; Congressional consideration of commission reports
					(1)In generalSubject to paragraph (2)—
						(A)the head of each agency with authority to repeal a rule or set of rules classified by the
			 Commission under subparagraph (h)(4)(A)(i) for immediate action to repeal
			 and newly listed as such in an annual or final report of the Commission
			 under subsection (i) (2) or (3) shall repeal the rule or set of rules as
			 recommended by the Commission within 60 days after the enactment of a
			 joint resolution under paragraph (2) for approval of the recommendations
			 of the Commission in the report; and
						(B)the head of each agency with authority to repeal a rule or set of rules classified by the
			 Commission under subparagraph (h)(4)(A)(ii) for repeal and newly listed as
			 such in an annual or final report of the Commission under subsection
			 (i) (2) or (3) shall repeal the rule or set of rules as recommended by the
			 Commission pursuant to section 201, following the enactment of a joint
			 resolution under paragraph (2) for approval of the recommendations of the
			 Commission in the report.
						(2)Congressional approval
						(A)In generalNo head of an agency described in paragraph (1) shall be required by this Act to carry out a repeal
			 listed by the Commission in a report transmitted to Congress under
			 subsection (i) (2) or (3) until a joint resolution is enacted, in
			 accordance with the provisions of subparagraph (B), approving such
			 recommendations of the Commission for repeal.
						(B)Terms of the resolutionFor purposes of paragraph (A), the term joint resolution means only a joint resolution which is introduced after the date on which the Commission transmits
			 to the Congress under subsection (i) (2) or (3) the report containing the
			 recommendations to which the resolution pertains, and—
							(i)which does not have a preamble;
							(ii)the matter after the resolving clause of which is only as follows: That Congress approves the recommendations for repeal of the Retrospective Regulatory Review
			 Commission as submitted by the Commission on ____, the blank space being filled in with the appropriate date; and
							(iii)the title of which is as follows: Approving recommendations for repeal of the Retrospective Regulatory Review Commission..
							(k)Transfer of funds from regulatory agenciesOf the unobligated amounts made available in future fiscal years for each agency that makes rules
			 subject to review by the Commission, up to 1 percent or $25,000,000,
			 whichever is greater, shall be available for the Commission.
				(l)Consultation between the chairman and the directorThe Chairman of the Commission shall consult with the Director of the Office of Management and
			 Budget before making requests for agency funds under paragraph (j).
				IIRegulatory Cut-Go
			201.Cut-go procedures
				(a)In generalExcept as provided in section 101(j)(2)(A) or section 202, an agency, when the agency makes a new
			 rule, shall repeal rules or sets of rules of that agency classified by the
			 Commission under section 101(h)(4)(A)(ii), such that the annual costs of
			 the new rule to the United States economy is offset by such repeals, in an
			 amount equal to or greater than the cost of the new rule, based on the
			 regulatory cost reductions of repeal identified by the Commission.
				(b)Alternative procedureAn agency may, alternatively, repeal rules or sets of rules of that agency classified by the
			 Commission under section 101(h)(4)(A)(ii) prior to the time specified in
			 subsection (a). If the agency so repeals such a rule or set of rules and
			 thereby reduces the annual, inflation-adjusted cost of the rule or set of
			 rules to the United States economy, the agency may thereafter apply the
			 reduction in regulatory costs, based on the regulatory cost reductions of
			 repeal identified by the Commission, to meet, in whole or in part, the
			 regulatory cost reduction required under subsection (a) of this section to
			 be made at the time the agency promulgates a new rule.
				(c)Achievement of full net cost reductions
					(1)In generalSubject to the provisions of paragraph (2), an agency may offset the costs of a new rule or set of
			 rules by repealing a rule or set of rules listed by the Commission under
			 section 101(h)(4)(A)(ii) that implement the same statutory authority as
			 the new rule or set of rules.
					(2)LimitationWhen using the authority provided in paragraph (1), the agency must achieve a net reduction in
			 costs imposed by the agency’s body of rules (including the new rule or set
			 of rules) that is equal to or greater than the cost of the new rule or set
			 of rules to be promulgated, including, whenever necessary, by repealing
			 additional rules of the agency listed by the Commission under section
			 101(h)(4)(A)(ii).
					202.ApplicabilityAn agency shall no longer be subject to the requirements of sections 201 and 203 beginning on the
			 date that there is no rule or set of rules of the agency classified by the
			 Commission under section 101(h)(4)(A)(ii) that has not been repealed such
			 that all regulatory cost reductions identified by the Commission to be
			 achievable through repeal have been achieved.
			203.OIRA certification of cost calculationsThe Administrator of the Office of Information and Regulatory Affairs of the Office of Management
			 and Budget shall review and certify the accuracy of agency determinations
			 of the costs of new rules under section 201. The certification shall be
			 included in the administrative record of the relevant rulemaking by the
			 agency promulgating the rule, and the Administrator shall transmit a copy
			 of the certification to Congress when it transmits the certification to
			 the agency.
			IIIRetrospective Review of New Rules
			301.Plan for future reviewWhen an agency makes a rule, the agency shall include in the final issuance of such rule a plan for
			 the review of such rule by not later than 10 years after the date such
			 rule is made. Such a review, in the case of a major rule, shall be
			 substantially similar to the review by the Commission under section
			 101(h). In the case of a rule other than a major rule, the agency’s plan
			 for review shall include other procedures and standards to enable the
			 agency to determine whether to repeal or amend the rule to eliminate
			 unnecessary regulatory costs to the economy. Whenever feasible, the agency
			 shall include a proposed plan for review of a proposed rule in its notice
			 of proposed rulemaking and shall receive public comment on the plan.
			IVJudicial Review
			401.Judicial review
				(a)Immediate repealsAgency compliance with section 101(j) of this Act shall be subject to judicial review under chapter
			 7 of title 5, United States Code.
				(b)Cut-Go proceduresAgency compliance with title II of this Act shall be subject to judicial review under chapter 7 of
			 title 5, United States Code.
				(c)plans for future reviewAgency compliance with section 301 shall be subject to judicial review under chapter 7 of title 5,
			 United States Code.
				VMiscellaneous Provisions
			501.DefinitionsIn this Act:
				(1)The term agency has the meaning given such term in section 551 of title 5, United States Code.
				(2)The term Commission means the Retrospective Regulatory Review Commission established under section 101.
				(3)The term major rule means any rule that the Administrator of the Office of Information and Regulatory Affairs
			 determines is likely to impose—
					(A)an annual cost on the economy of $100,000,000 or more, adjusted annually for inflation;
					(B)a major increase in costs or prices for consumers, individual industries, Federal, State, local, or
			 tribal government agencies, or geographic regions;
					(C)significant adverse effects on competition, employment, investment, productivity, innovation, or on
			 the ability of United States-based enterprises to compete with
			 foreign-based enterprises in domestic and export markets; or
					(D)significant impacts on multiple sectors of the economy.
					(4)The term set of rules means a set of rules that collectively implements a regulatory authority of an agency.
				(5)The term rule has the meaning given such term in section 551 of title 5, United States Code.
				502.Effective dateThis Act and the amendments made by this Act shall take effect beginning on the date of enactment.
			
